         Case 1:18-cv-01022-CFH Document 70 Filed 01/28/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF NEW YORK


 CAMBRIDGE VALLEY MACHINING, INC.

                    Plaintiff,                    Civil Action No. 1:18-cv-1022 (DNH/CFH)

       -against-                                  Notice of Motion for Summary Judgment
                                                  Pursuant to Federal Rule of Civil
 HUDSON MFG LLC, HUDSON STANDARD                  Procedure 56
 LLC, BILLIE HUDSON III,
 AND LAUREN HUDSON

                   Defendants.




       Please take notice that upon the accompanying Declarations of Billie Hudson III and Lauren

Hudson, together with the Statement of Material Facts, the accompanying Memorandum of Law, and

upon all the pleadings and proceedings herein, Defendants Hudson MFG LLC, Hudson Standard

LLC, Billie Hudson III and Lauren Hudson will move on February 27, 2020 pursuant to Federal Rule

of Civil Procedure 56(a) for an order granting summary judgment.



  Dated: January 28, 2020                          Respectfully submitted,

                                                   RESSLER + WYNNE RESSLER, PC

                                                   By: /s/ Jack Reid
                                                   Jack Reid
                                                   jack@rwrlegal.com
                                                   620 Congress Avenue, Suite 320
                                                   Austin, Texas 78701
                                                   (512) 320-0601 Office
                                                   (512) 320-0695 Facsimile


                                                   ATTORNEY FOR DEFENDANTS
Case 1:18-cv-01022-CFH Document 70 Filed 01/28/20 Page 2 of 3




                                                                2
          Case 1:18-cv-01022-CFH Document 70 Filed 01/28/20 Page 3 of 3



                                   CERTIFICATE OF SERVICE

          On January 28, 2020, a copy of the foregoing was filed electronically. Notice of this filing will
be sent by email to all parties by operation of the Court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic filing. Parties may access
this filing through the Court’s CM/ECF System.

                                                         RESSLER + WYNNE RESSLER, PC

                                                         By: /s/ Jack Reid /s/
                                                             Jack Reid

                                                         ATTORNEYS FOR DEFENDANTS




                                                                                                          3
